Citation Nr: 0407579	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  96-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the veteran's claim of 
entitlement to service connection for a low back disability.  
The veteran perfected a timely appeal of this determination 
to the Board.

In the January 1998 rating decision, the RO considered the 
veteran's claim of service connection for a low back 
disability on a de novo basis.  The Board notes, however, 
that service connection for a low back disability was 
initially denied by the RO in an unappealed rating decision 
dated August 1986.  As such, the Board must initially 
determine whether the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
for this condition because doing so goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  As such, the Board has identified this issue as 
indicated on the title page.

In his November 1998 Substantive Appeal, the veteran 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge (formerly known as a Member of the 
Board) at the local VA regional office.  In March 2001, the 
veteran cancelled the hearing and, upon request from the 
veteran, the RO rescheduled the hearing for July 2001.  This 
hearing was postponed and a videoconference hearing was 
scheduled for January 2004.  The veteran did not appear at 
the January 2004 hearing and, since that time, has not 
requested the opportunity to testify at another Board 
hearing.  In light of the above, the Board finds that the 
veteran's request to testify at a Board hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2003).

The Board notes that, in a report dated October 1997, one of 
the veteran's private physicians reported that the veteran 
suffered from degeneration of the cervical spine, which he 
indicated may be the result of a 1977 in-service motor 
vehicle accident.  In addition, in testimony before the RO in 
December 1998, the veteran indicated that he was beginning to 
suffer problems with his left leg and left hip as a result of 
his service-connected right hip condition, including effects 
stemming from the hip replacement surgery performed to help 
with that condition.  To date, VA has not considered these 
claims.  They are therefore referred to the RO for 
appropriate action.

To the extent that this appeal is remanded, it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In an August 1986 rating decision, the RO denied the 
veteran's initial claim of service connection for a low back 
disability; in a letter dated that same month, the RO 
notified the veteran of its decision and his appellate 
rights; the veteran did not appeal this determination and the 
decision became final.

3.  Evidence added to the record since the August 1986 rating 
decision denying the veteran's claim of entitlement to 
service connection for a low back disability is so 
significant that it must be considered in order to fairly 
decide the merits of the case. 


CONCLUSIONS OF LAW

1.  The RO's August 1986 rating decision, which denied the 
veteran's claim of service connection for a low back 
disability, is final.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.129 (1986).

3.  Evidence received since the RO's August 1986 decision is 
new and material; the claim of entitlement to service 
connection for a low back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); and are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The Board finds that, given the 
following determination to reopen the veteran's claim for a 
low back disability, that the requirements of the VCAA have 
in effect been satisfied.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this case, the Board notes that the veteran received VA 
examinations in June 1997 in connection with his claim.  The 
veteran also submitted numerous pertinent VA and private 
medical records related to his claim.  These records reveal 
that the veteran has been diagnosed with and has received 
regular ongoing treatment for low back and right hip 
conditions since his discharge from the service.  A decision 
of the Social Security Administration (SSA) related to the 
veteran's claim, although missing relevant supporting 
documents, has been associated with the claims file.  In 
addition, while the RO's September 2003 letter notifying the 
veteran of the evidence needed to substantiate his claim and 
offering to assist him in obtaining any relevant evidence, 
may be defective in light of its timing, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the RO also issued a 
statement of the case and two supplemental statements of the 
case in which VA discussed the pertinent evidence and the 
laws and regulations related to the claim and essentially 
notified the veteran and his representative of the evidence 
needed by him to prevail on the petition to reopen and 
offered to assist him in obtaining any relevant evidence.  
The veteran testified at a hearing before the RO in December 
1998, and the veteran's representative has been given the 
opportunity to submit written argument.  Further, despite 
diligent efforts, the veteran's service medical records could 
not be obtained from the National Personnel Records Center 
(NPRC).  

Under the circumstances, and despite deficiencies in the 
record as noted above, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection for a low 
back disability, and there is no reason to remand the case to 
the RO for VCAA consideration, especially in light of the 
following decision in which the Board reopens the veteran's 
claim and remands the matter for further development and de 
novo consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Application to reopen claim of service connection for a 
low back disability.

In an August 1986 rating action, the RO denied service 
connection for a low back disability, stating that the 
evidence failed to show that the veteran's condition was 
incurred in or aggravated during military service and there 
was no evidence that it was related to his service-connected 
right hip condition.  The veteran did not submit a Notice of 
Disagreement to this decision and the determination became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 4005 (1982); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129 
(1986).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the veteran filed his application to reopen his 
psychiatric disability claim in May 1996, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1996).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in May 1996.

Evidence associated with the claims folder since the August 
1986 rating decision includes treatment and examination 
records from the Philadelphia, Pennsylvania, VA Medical 
Center, dated variously from February 1988 to June 1997; 
private treatment records and reports, dated from July 1994 
to January 1996; VA examination reports, dated from August 
1995 to February 2000; the testimony of the veteran before 
the RO in December 1998; and statements and written argument 
submitted by or on behalf of the veteran.

Of particular significance are medical records and VA 
examination reports showing that the veteran has been 
diagnosed on numerous occasions with a low back disability.  
Also associated with the file are reports concerning the 
veteran's right hip, including records indicating that the 
veteran's service-connected right hip condition had worsened 
so significantly that it required a total hip replacement in 
1996.  These records also contain various opinions regarding 
the effect of the veteran's worsening right hip on his low 
back problems.  For example, one report indicated that the 
veteran's low back disorder was caused by the veteran's in-
service vehicle accident.  Another report stated that the 
veteran's back condition was a separate condition and was 
likely not secondary to the hip replacement performed to help 
correct the veteran's service-connected right hip condition.  
This evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of service connection for a low back 
disability.  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection for the veteran's low back condition is reopened.




ORDER

As new and material evidence has been presented, the 
veteran's claim of service connection for a low back 
disability is reopened; the appeal is granted to this extent 
only.


REMAND

For the reasons set forth below, the veteran's reopened claim 
of service connection for a low back condition must be 
remanded for additional development and adjudication.

The record in this case shows that the veteran received a VA 
examination in June 1997 in connection with his claim of 
entitlement to service connection for a low back disability.  
The examiner diagnosed the veteran as status post total hip 
replacement with lumbosacral spondylosis, but explained that 
his lumbosacral spine disease is most likely not related to 
the total hip replacement.  The examiner came to this 
conclusion after reviewing January 1996 X-rays and October 
1996 MRI results; it is noted, however, that the examiner did 
not have the veteran's claims file available for review.  
Other VA examinations were performed both prior to and after 
this examination which did not expressly focus of the 
veteran's back condition, but which nevertheless commented 
peripherally on the veteran's low back problems.  A February 
2000 examiner, after thoroughly examining the claims file, 
stated that the veteran's 1977 accident caused severe 
dislocation of the right hip, as well as low back damage 
requiring surgery.  Also, a second June 1997 examiner noted 
that the veteran's hip and back conditions were unrelated to 
each other, except that they both were the result of a motor 
vehicle accident suffered in the service in 1977.  Finally, 
none of the examiners who examined the veteran specifically 
commented on whether the veteran's back condition may have 
been caused or aggravated by the veteran's ongoing right hip 
difficulties, separately or as a result of ancillary 
consequences of the hip replacement surgery performed in 
1996.  This is particularly significant in light of an April 
1996 report from the veteran's private physician indicating 
increased low back pain just one month after his hip 
replacement surgery, and in light of the veteran's December 
1998 testimony before the RO in which the he reported back 
problems and nerve damage as a result of the surgery.  

Based on the foregoing, the Board finds that another VA 
examination in connection with the veteran's claim of service 
connection for a low back disability is warranted.  In this 
regard, the Board notes that it is precluded from reaching 
its own unsubstantiated medical conclusions, and is instead 
bound by on these matters by the medical evidence of record.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing 
Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  As such, where, as 
here, a case presents unresolved medical questions because 
the medical evidence of record is insufficient, does not 
address the question, or is contradictory, it is incumbent on 
the Board to supplement the record prior to issuing a 
decision.  See Wallin v. West, 11 Vet. App. 509, 513 (1998); 
Colvin v. Derwinski, 1 Vet. App. at 175.  

In addition, records pertinent to the veteran's claim have 
not been associated with the claims file.  The record in this 
case shows that the veteran is currently receiving disability 
benefits from the Social Security Administration (SSA).  
While the decision in connection with these benefits is 
contained in the record, the supporting documents and medical 
records related to these benefits have not been associated 
with the claims folder.  Also, the veteran states that he has 
received ongoing treatment from the Philadelphia, 
Pennsylvania, VA Medical Center since his hip replacement 
surgery in 1996.  The claims folder contains records from 
this facility dated from February 1988 to June 1997, but does 
not contain any records subsequent to that time.  And the 
medical records from the veteran's hip replacement surgery in 
March 1996 are not contained in the file.  Finally, the Board 
notes that the RO was unable to locate the veteran's service 
medical records.  To date, the RO's efforts to obtain the 
service medical records from the National Personnel Records 
Center (NPRC) have proved futile.

Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination to determine the current nature, extent and 
etiology of any low back disability found to be present, and 
to determine if the veteran's condition is directly related 
to or had its onset during service.  Pursuant to the VCAA, 
such an examination is necessary to adjudicate this claim, 
and that in the examination report, the examiner should offer 
an opinion as to the likelihood that any low back disability 
found to be present is directly related to or had its onset 
during service, or whether the veteran's low back condition 
was aggravated by his service-connected right hip disability, 
including any effects stemming from the veteran's hip 
replacement surgery.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

In addition, prior to affording the veteran a pertinent VA 
examination, the RO must ensure that all of the relevant 
records have been obtained.  As noted above, the Board 
observes that the veteran received treatment at the 
Philadelphia, Pennsylvania, VA Medical Center from February 
1988 to June 1997.  Treatment records from this facility, 
dated subsequent to the June 1997 have not been associated 
with the claims folder.  In addition, the record does not 
contain treatment records from this facility related to the 
veteran's hip replacement surgery in March 1996.  The Board 
notes that any treatment that the veteran may have received 
or is currently receiving for his condition at a VA facility 
would be relevant to his claim.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should use all available 
resources, to include the assistance of 
the NPRC, to obtain records of the 
veteran's treatment during service.  

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for a low back 
condition.  This should specifically 
include examination and treatment records 
from the Philadelphia, Pennsylvania, VA 
Medical Center, dated from June 1997, and 
should specifically include treatment 
records related to the veteran's hip 
replacement surgery in March 1996.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

4.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing. 

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any low 
back disability found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any low back disability found to be 
present.  If the examiner diagnoses the 
veteran as having a low back disability, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's low back 
disability was caused by or had its onset 
during service.  The examiner should also 
state the likelihood that the veteran has 
any low back condition that was caused or 
aggravated by his service-connected right 
hip disability, to include any effects 
stemming from the veteran's hip 
replacement surgery in March 1996.  
Specifically, the examiner should comment 
on any resulting low back and nerve 
problems caused as a result of the 
surgery.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

7.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



